      Case 3:18-cv-02271-L-JLB Document 23 Filed 08/07/19 PageID.109 Page 1 of 4

1    Amy L. Bennecoff (275805)
2
     Kimmel & Silverman, P.C.
     30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
5    teamkimmel@creditlaw.com
     Attorney for Plaintiff
6

7
                   IN THE UNITED STATES DISTRICT COURT
8                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
9
     MARY ANNE MASLO,           §
10                              §
             Plaintiff,         §                  Civil Action No. 3:18-cv-02271-L-
11
                                §                  JLB
              v.                §
12
     OCWEN LOAN SERVICING, LLC, §                  JOINT MOTION FOR DISMISSAL
13                              §                  OF ACTION WITH PREJUDICE
14           Defendant.         §
                                §
15                              §
                                §
16

17   TO THE CLERK:
18
           Plaintiff, MARY ANNE MASLO (herein after “Plaintiff”), and Defendant,
19
     OCWEN LOAN SERVICING, LLC, (herein after “Defendant”), (all jointly
20

21   hereinafter referred to as “The Parties”) hereby move to dismiss the action with

22   prejudice, and in support of this Motion hereby say:
23
      1.   Plaintiff accepted Defendant’s settlement offer in this matter on April 5,
24
      2019.
25

26    2.   The Parties to the litigation have now entered into this Joint Motion.

27    3.   Each party will bear its own attorney’s fees and costs.
28                                           -1-

                                    JOINT MOTION FOR DISMISSAL

                                                                            3:18-cv-02271-L-JLB
27
      Case 3:18-cv-02271-L-JLB Document 23 Filed 08/07/19 PageID.110 Page 2 of 4

1     4.     Plaintiff and Defendant, by and through their respective counsel, each
2
      represent to the Court that all action required pursuant to the settlement have been
3
      performed. The Parties agree that this Court can proceed to dismiss this action
4

5     with prejudice.
6
             WHEREFORE, Plaintiff and Defendant respectfully request that this court
7
     dismiss this action with prejudice.
8

9

10     /s/ Beau Bryant                                 /S/ Amy L. Bennecoff Ginsburg
11
        Beau Bryant, Esq.                               Amy L. Bennecoff Ginsburg Esq.
        Troutman Sanders LLP                            Kimmel & Silverman, P.C.
12      11682 El Camino Real                            30 East Butler Pike
        Suite 400                                       Ambler, PA 19002
13
        San Diego, CA 92130                             Phone: (215) 540-8888
14      Phone: 858-509-6083                             Fax: (215) 540-8817
        Email: Beau.Bryant@troutman.com                 Email: aginsburg@creditlaw.com
15
        Attorney for the Defendant                      Attorney for the Plaintiff
16
           Date: August 7, 2019                          Date: August 7, 2019
17

18

19

20

21

22

23

24

25

26

27

28                                             -2-

                                      JOINT MOTION FOR DISMISSAL

                                                                                3:18-cv-02271-L-JLB
27
      Case 3:18-cv-02271-L-JLB Document 23 Filed 08/07/19 PageID.111 Page 3 of 4

1                                  Signature Certification
2
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
3
     Policies and Procedures Manual, I hereby certify that the content of this document
4

5    is acceptable to Beau Bryant, counsel for Defendant, and that I have obtained
6
     Counsel’s authorization to affix his electronic signature to this document.
7

8
     Dated: August 7, 2019                   Kimmel & Silverman, P.C.
9

10
                                             /s/ Amy L. Bennecoff Ginsburg
                                             Amy L. Bennecoff Ginsburg
11                                           Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            -3-

                                     JOINT MOTION FOR DISMISSAL

                                                                             3:18-cv-02271-L-JLB
27
      Case 3:18-cv-02271-L-JLB Document 23 Filed 08/07/19 PageID.112 Page 4 of 4

1                           CERTIFICATE OF SERVICE
2
          I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and
3
     correct copy of the foregoing document in the above-captioned matter, upon the
4
     following via CM/ECF system:
5

6      Beau Bryant, Esq.
7
       Troutman Sanders LLP
       11682 El Camino Real
8      Suite 400
       San Diego, CA 92130
9
       Phone: 858-509-6083
10     Email: Beau.Bryant@troutman.com
       Attorney for the Defendant
11

12

13   DATED: August 7, 2019                        /s/ Amy L. Bennecoff Ginsburg
14
                                            Amy L. Bennecoff Ginsburg Esq.
                                            Kimmel & Silverman, P.C.
15                                          30 East Butler Pike
                                            Ambler, PA 19002
16
                                            Tel: 215-540-8888
17                                          Fax: 215-540-8817
                                            Email: teamkimmel@creditlaw.com
18
                                            Attorney for Plaintiff
19

20

21

22

23

24

25

26

27

28                                           -4-

                                    JOINT MOTION FOR DISMISSAL

                                                                         3:18-cv-02271-L-JLB
27
